IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                             NO. AP-76,674

                                  EX PARTE PEDRO SOLIS SOSA

    ON MOTION FOR AN EXTENSION OF TIME REGARDING AN APPLICATION
             FOR POST-CONVICTION WRIT OF HABEAS CORPUS
           FILED IN CAUSE NO. 7729 IN THE 81ST DISTRICT COURT
                           ATASCOSA COUNTY

          Per curiam.
                                                OR D ER

          In November 1984, a jury found applicant guilty of the offense of capital murder.

The jury answered the statutory punishment questions in such a way that the trial court set

applicant’s punishment at death. This Court affirmed applicant’s conviction and sentence

on direct appeal. Sosa v. State, 769 S.W.2d 909 (Tex. Crim. App. 1989). On November 2,

2011, this Court filed and set the mental retardation claim raised in applicant’s second

subsequent habeas application and, on April 25, 2012, the Court remanded the issue to the

trial court to consider the factors we established in Ex parte Briseno, 135 S.W.3d 1

(2004).
                                                                                                   Sosa -2-

        Because it had been more than two years since the application was remanded to the

trial court, this Court, on June 18, 2014, ordered the trial court to finish resolving the issue

in the case and enter findings of fact and conclusions of law within 60 days of the date of

this order. The district clerk was then ordered to immediately forward to this Court the

complete record of the case. That deadline made the case due in this Court on August 18,

2014. On Friday, August 15, 2014, after 5 p.m., the parties in the case e-filed an agreed

joint motion for an extension in which they requested an additional 30 days for the trial

court to make findings of fact and conclusions of law and return the case to this Court.

        The parties disingenuously implied in their joint motion that this Court gave the trial

court only 60 days to resolve this case. In fact, the trial court has had over two years. And

now the trial court has also had the benefit of the 30 days requested in the joint motion.

This Court now denies the parties’ joint motion for an extension. The parties and the trial

court have until October 7, 2014, to resolve any outstanding issues in the case and forward

it to this Court or be subject to an order to show cause and notice to appear.

        IT IS SO ORDERED THIS THE 22nd DAY OF SEPTEMBER, 2014.

Do Not Publish